Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-17-00622-CV

              WORLD WIDE AUTOMOTIVE REPAIR PAINT & BODY,
                              Appellant

                                            v.

                        SANTANDER CONSUMER USA INC.,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-08203
                        Honorable Laura Salinas, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant World Wide
Automotive Repair Paint & Body.

      SIGNED November 1, 2017.


                                             _________________________________
                                             Patricia O. Alvarez, Justice